OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The Court dispenses with oral argument pursuant to Fla.R.App.P. 9.320.
The appellant served its initial brief in this case on December 9, 1989, and filed the original with the court on December 12, 1989. No answer brief has been filed by the Appellee.
The appellant appeals the action of the trial court in dismissing the cause for failure of the appellant (the State) to comply with discovery. *49The record reflects no evidence of intentional misconduct or bad faith by the State to warrant the extreme sanction of dismissal. See Roig v State, 305 So.2d 836 (Fla. 3DCA 1974).
The order of the trial court dismissing this action is reversed and the cause remanded for proceedings consistent with this order.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 21st day of April, 1989.